OFFICI? OF THE ATTORNEY           GENERAL    OF TEXAS




en the follov4         qrus




       aotlrrr k      e
                                                lloation ror R
                                                PI llhOUldBOtiOer




                                  lng 0r an rppllo4tion rot sale
                              l   oertifloatr, lr it or not neae8-
                       8 to k i18ued for ruob hearing,
       an4 to rhora ah0014 they br mat?*

                The Xotot Carrier    Aot oroat*  thre4 amiairio4tionr
or   44zrbrrt      eoao8,     aontraot rnd spoo~~1lsodrotor oarrirr.
Them are nov 1SCl rarrlmm             holdlnc   permit8   in the80 threr
                                                                     864


hllroad CoPlie8loa or Tmae, page 8




r~aeelfieatlone.      Xoo stat& otti        that lt ha4 bwm the ourtom
of tha Rdlru6       hrirelon      ia the 9aSt to luuo notloee to roh
o? t&e potit holders vhoa 10 rpplloatlon 18 aadr ror a permit,
regudleee of tb       tm     of glrmlt sowht. Your rirrt t&m QUOS-
tlone n&to       to the neoreeit7    of thle praotlo,.
                Artlrlr   *Ur,   Torno8*8 hnotatrd Cl+11 Stetotee,
                                                                is
R lorprrl!o~~el+r regulatory            Oororla# motor btu traaepor-
                                   utatato,
trtloa.      It pmia08   for rpplloatlont0 k aad* by 000 u@ril4
R permit     to operate motor base* over tbr hl#wrya or this State.
8rotlon     9 of luoh Artlalr 9ro~l4*81
                                                         9
                "@on the fliln~of raid ap9llutlon thr Co,
           aleeloa sh a ll tlx l tlm 8nd plaor rot hoar%* nn4
           tbo 9koo OS heulng shall beth       oityofAu&a,
           Tous,   unlwe otlmvleo    ordorrd by &id 00lual88ioa.
           n0tm    of tk ri3.ba0s 8ai4 a9 uoOtion, d       tb tub9
           arl 9faor .ot hoarlng shell  k 6!VW “,yll not lose




           aa   t$ the Mayor 0r uty iaoorpo~kd oltl or tam,
           tbroa& vhlrh euoh meor Oarder8 luk to operate.”
           Wn4erscorlag owe)

            Artfolr Ollb, Vermon'e Anaotnt.4 Clrll btuter,
?O~Sibt~S lPtOr O&filer8 VhO tXWBS9Ort prOP4rty rOr hi19 OWr
tha  poblio highvaT or thle St+.      Ther are 4lrld84 into bon-
traot eullere em6 8peolQlztd    motor  ourlere.    Th* kot MY.8
pro?l#ion for obtainin& 1 pwlrllt,4Bb ~eotloa 11 thrrror roads:

                *Up6n tha tiihg  0r ~114 applict2ti0nror a
           osrtlrlsetror permit, the Coamierrlonehall~ilr
           l tia 0 a n4 91~~ r0r hurlaft, a4  th0 9haa 0r
           l&wring shall be ln the Oltr or Aadtin, %x48,
           u~lrre othrnlecl ordered by the Qomalerloa.Hotloa
           of thr riiitLgof Oal4 4ppliOhtilOn, an4 the tiar
           an6 9l4or o? hearing, shall be &tOQ by an11 not
                                                                         865
 RdUor4        Coad8rlon or Texas, 0468 3




            bee thu   tea   (10) days,    l~0lu8lr0 of the dar of




            la dto th eupr   o f lnt m0rpo~t0a  oitr  0r      tom
            th?ow   rhleh such ourior ee~ke to oporato..       (Onamp-
            loorln( oars)

                A oa?erol.rrarohor       the authoritiesor this State
does sot ?eyral that        the   Courts Odor aver   sonel48n4 the quoetloa
 ot vbo, unda the dorm lt8taSor7 provl8ione             8ra wown8re ot
 lx letir      r~
            traeportatloa      raollltiee    oter the highways,' 88nlag
 eooh ta??lto?q a$ lppll’aantn&8 to lono.a               we hollow that
 edoh Word8 uo olou       u,d     UauWgUoUS     8~4 raptAr@ no ooaetru-
 t1on.   10  bollera that     mtiro     ot a 3ondln8  8pplloatlonke rm-
 qolrod to b sent    to all oompotLng traluportatlonaganolre
 vlthin t&t    te??lto?y sought M k lenod by tha new rppllorat.
 Tin lxlrtrnor oi transportation aganolee vlthln any girea to??;-
 tory 18 l utter peoaliul~ vlthisloar kaowldge md reowtalnr-
'able i?o8 mar reoorde.
           Xa @aew@r to your rlret threr     quretloae,whloh we
dlepoeo ot as ona, it la 091! oplnloa that    yea uo not repaired
to aho Eotior ot a wndla( l   ppliortlm to all Oamlmre op0?at-
4   vithia this 8t8te ii 300 O?O lbio to reoortain fr08 y0or
ptope dm ‘the owtyre of l    xlotinu treneportatloahollltiee
      lo?dn(l luoh twrltor9   as lppllwnt sods8 to earv~,~ an.
&rin( ~otormino4 *ha thaw intorest         part108 uo, n4tlao to
thu   as ml1 as to the orrlol8,le namd in th rl     tstoto, vlll bo
l
oirlehnt.

           Pur&raph tue 0r 3eotlon 5, Art1018 Qllb, Vcrnon~e
innotated Clril Statutrc, protldre, in part:


                “&IJ Oa?tirf@m     hid, OUBed Or obtalnd br an7
            motor urrlrr  operrtltqi 48 4 ocmmon aarrlsr ueder tho
            p?oTleloneof this Aat MJ br sold, creelgned,leaee4,
            t?uieiO??O4~o? ~nhrrltrd;~~~lid~,     howovar, tt8t aat
            pmoporo4 *alo, 18a8e, aertlparnt   or truuUrr 8h811 bo
            rust pnerntod in nf0lag     to the Co~l88lon r0r lte
            lppnnrl br dle~pprovil,aad the Coaunl88lon    ary die-
            l99?otr luoh proposed sale, leelgelarnt,  14~180or trane-
                                                                              866




      iei   lf lt In found Sr4 drtSrin8d         by the Corlaeion
           tur
      th a l       h
                   p r o p ol
                            e~
                             lo, reeWut,             Soaeo or   trmu-
      far 18 Mt        la &BO&faith or that thr progourd pur-
      &wee?, leel@m, lease8 or trrnderoo 18 not able
      or bapabla or ooatlmlng tin operation of thequip-
      #nt~9rSpa886 to k iold, 4881gwl, 1Ot188dor trane-
      tO?Zr(l   iS rueh U;wr        U     t0 l'Wl4- the 84?V~OO8do-
      mada      by th8 pUbu0 MO~BBit~             4~1d OOn~Oni~00 On and
      don(    the     dea~atod.   route,     or that    lald proposed sale,
      as8         at,    18:8$ $f tranetu       18 not   ket  ior thr pub-
      lie If”ntenet )


o&   Qllb, Yornoa~a mot&&            CirllSt4tuto8, gkrovl~oe, Fa party

              “Any rortltloato   brld, .omod br obtalnrd by
       any motor w?rio? opuatl~          u a tep401411sodanbr
       ~)arrld    md4? tho 9wwlelon8 of this lot, 4          be
       cold, 4eelgmd, 144md, trum?or?od or lehoritod~
       prrIldod, howovor, thrt 4at propowi 8410, lo480,
                 st, o? tmnorw lh4U k tlrot pnnntad U
       writ f"ng to tho.Oomleeloa     for its approval or dleap-
       proml,    nu4 tbe Comduion       my dlupprom     auoh propored
       ealo, aee~ot,          I.8480ortraaefor    it it be r00d   ad
       latarrlwd br tha ti~1881OS that 8uoh p r o p o l         sed
                                                                lo,
       l**ianaunt,leheo, or tranrfw          18 not ln mod faith
       or tht tb    proposed par*hwer, 4881gau      laee*o, or
       traaetrreo 1s not lbla or lapaB10 oi oonkmlag       thr
       opw&lolr or the lqulpmat prqiomd to k cold, ae-
       sign&,   108~4, or tranrtor?M   ln luoh muuw     ,a8 te
       randor the lsnloo8 brrn4d     by the publie oro48Slt9
       and roatralon4e la th8 trrrltor;lrororod   by tlta owtl-
       float*, or tlut.ml4       propond      ala, 488lm.mmt, lyfoJr
       or trwerrr 18 not      brat    r0r   thr pobllo latrrret;.

             Sut10~ Q, Sub4ltielo8 (t) of Artlele Ollb,              V8t7hOn'a
Aanotated Cltll   Statrrteo,pmtl4b8, la part:

            “Aa? rontmat oarrlu    parrit hqld, owned, or
       obtalnod by enr mbor rSrrla    opaatla8  ando? the
                                                            867




           &oh Of 8UOh 8@OtiOn8 18 8ilOllta8 t0 whather Of OOt
thr glvln&  Of nO%iOa 18 rOqUiT6d Upolr pnSOatatiOn Of an ap-
pllc8tlon to rell l psralt~ it 18 our opinion that no not100
18 VQUird.